It is an open question whether the borough's power to assess benefits on account of this public improvement was not exhausted before the attempted assessment appealed from was made in 1916, even though the actual cost of the work exceeded the estimated cost which was originally assessed, and some portion of the actual cost remained undistributed over the property specially benefited. City of Chicago
v. People ex rel. Norton, 56 Ill. 327, 332; Meech v. Cityof Buffalo, 29 N.Y. 198, 215. Doubtless authority to make a supplemental assessment to cover cost not already assessed may be conferred by statute; but there appears to be no such grant of power to the borough of Groton.
That question, however, is one which we have no occasion to answer, since it nowhere appears in this record that the actual cost of the sewer system constructed exceeded its estimated cost which, pursuant to the rule adopted by the borough, was assessed on the property specially benefited and by the owners of *Page 712 
that property wholly paid in. In so far as appears, the borough has been fully compensated for the cost of construction by the property owners specially benefited and assessed. It is without authority to raise an amount in excess of the cost of a public improvement through the medium of an assessment of benefits, and that, for aught that appears, is what the borough undertook to do when it made the assessment of 1916 against the appellant.
   There is error, the judgment is set aside and the cause remanded with direction to vacate the assessment appealed from.
In this opinion the other judges concurred.